UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 11-6579


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CARLTON BASHFORD,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:01-cv-01030-JCC; 1:91-cr-00332-AVB-1)


Submitted:   July 21, 2011                  Decided:   July 26, 2011


Before NIEMEYER and GREGORY, Circuit Judges, HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Carlton Bashford, Appellant Pro Se. Kondi J. Kleinman, OFFICE
OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Carlton Brashford seeks to appeal the district court’s

order denying his motion for reconsideration under Fed. R. Civ.

P.    59(e).      We    dismiss       the    appeal        for     lack    of     jurisdiction

because the notice of appeal was not timely filed.

               When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty

days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5), or

reopens the appeal period under Fed. R. App. P. 4(a)(6).                                  “[T]he

timely     filing      of   a   notice      of       appeal   in    a     civil    case    is   a

jurisdictional requirement.”                 Bowles v. Russell, 551 U.S. 205,

214 (2007).

               The district court’s order was entered on the docket

on December 8, 2010.             The notice of appeal was filed on April

20,   2011,     or   beyond     the    sixty         day   appeal       period. *      Because

Brashford failed to file a timely notice of appeal or to obtain

an extension or reopening of the appeal period, we dismiss the

appeal.        We dispense with oral argument because the facts and

       *
      For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                                 2
legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.



                                                                   DISMISSED




                                    3